DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 2/16/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/30/2020.
The specification was received on 2/16/2021. This specification is acceptable.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claim 10, line 2, it appears that the term “WEP” needs to be spelled out in order to clearly identify the exact meaning. For examination purposes, the term “WEP” is construed to represent “Water Entry Pressure”
Regarding claim 11, line 2, it appears that the term “gsm” needs to be spelled out in order to clearly identify the exact meaning. For examination purposes, the term “gsm” is construed to represent “grams per square meter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hobson (WO 2008/021020).
Regarding claim 5, Hobson teaches a balloon (page 1, lines 7-10) comprising: 
a porous membrane (figure 1B, page 4, lines 11-26) configured to inflate to a nominal size in response to introduction of a fluid at a first pressure (page 9, lines 14-16, first pressure being pressure less than or equal to 10 p.s.i.), 
wherein the fluid beings to substantially perfuse through the membrane (page 9, lines 17-21) above a second pressure (pressure equal to 10 p.s.i.), the second pressure (pressure equal to 10 p.s.i.) being at least equal to or greater than the first pressure (pressure less or equal to 10 p.s.i.). Hobson is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure and to reinflate to a fourth pressure at which the fluid begins to perfuse, following reduction to the third pressure, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure and to reinflate to a fourth pressure at which the fluid begins to perfuse, following reduction to the third pressure, the fourth pressure being within 10% of the second pressure is an intended use. The balloon of Hobson is capable to cease perfusion when the second pressure is reduced to a third pressure (which could be pressure less than 10 p.s.i. at which balloon does not perfuse fluid or pressure inside the balloon when no fluid is present in the balloon and since no fluid is present inside the balloon, the balloon would cease the perfusion) and reinflate to a fourth pressure (which could be a pressure equal to the second pressure) at which the fluid will begin to perfuse following reduction to the third pressure, the fourth pressure will be within 10% of the second pressure. Thus, Hobson teaches each and every limitation of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobson (WO 2008/021020) in view of Bacino et al. (US 7,306,729).
Regarding claims 1 and 2, Hobson discloses a balloon (page 1, lines 7-10) comprising: 
a porous membrane (figure 1B, page 4, lines 11-26) configured to expand to an expanded state (state when balloon expands) in response to introduction of a fluid at a first pressure (pressure less than or equal to 10 p.s.i.), 
wherein the fluid begins to perfuse (page 9, lines 3-21) through the porous membrane (figure 1B, page 4, lines 11-26) above a second pressure (pressure equal to 10 p.s.i.), the second pressure (pressure equal to 10 p.s.i.) being at least equal to or greater than the first pressure (pressure less or equal to 10 p.s.i.), 
wherein the porous membrane (figure 1B, page 4, lines 11-26) has a microstructure surface area.
Hobson is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the balloon begins to perfuse, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction 
 Hobson is further silent regarding a microstructure surface area of at least 15 m2/g or 20 m2/g. 
However Bacino teaches a porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g (column 2, lines 49-54) for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the microstructure of Hobson to incorporate the porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g as taught by Bacino for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).

Regarding claim 3, Hobson discloses wherein the balloon (page 1, lines 7-10) begins to perfuse (page 9, lines 3-21) at a certain pressure but is silent regarding beginning to perfuse at a pressure of at least 10 atm.
The instant disclosure describes the parameter of begins to perfuse at a pressure of at least 10 atm as being merely preferable, and does not describe the begins to perfuse at a pressure of at least 10 atm as contributing any unexpected results to the 

Regarding claim 4, Hobson discloses wherein the porous membrane (figure 1B) comprises ePTFE (page 4, lines 25, 26).

For the purposes of rejecting claim 10, claim 1 is alternatively interpreted as follows and claim 10 is rejected based on claim 1 under alternative interpretation as follows:
Regarding claim 1, Hobson discloses a balloon (page 1, lines 7-10) comprising: 
a porous membrane (figure 1B, page 4, lines 11-26) configured to expand to an expanded state (state when balloon expands) in response to introduction of a fluid at a first pressure (pressure less than or equal to 10 p.s.i.), 
wherein the fluid begins to perfuse (page 9, lines 3-21) through the porous membrane (figure 1B, page 4, lines 11-26) above a second pressure (pressure greater than 10 p.s.i.), the second pressure (pressure greater than 10 p.s.i.) being at least equal to or greater than the first pressure (pressure less or equal to 10 p.s.i.), 
wherein the porous membrane (figure 1B, page 4, lines 11-26) has a microstructure surface area.
Hobson is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to 
 Hobson is further silent regarding a microstructure surface area of at least 15 m2/g. 
However Bacino teaches a porous membrane having a microstructure surface area of at least 15 m2/g (column 2, lines 49-54) for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the microstructure of Hobson to incorporate the porous membrane having a microstructure surface area of at least 15 m2/g as taught by Bacino for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).

Regarding claim 10, Hobson discloses wherein the first pressure (pressure less than or equal to 10 p.s.i.) is equal to or below a WEP (page 9, lines 3-21, 10 p.s.i could 

Regarding claim 11, Hobson is silent regarding wherein the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm.
However, Bacino teaches wherein the porous membrane has a bubble point of 483 kPa to 965 kPa (column 13, Table 2) and a mass per unit area of 4.8 gsm to 7.4 gsm (column 13, Table 2, Example 1, density (g/cc)=0.357 and thickness (mm) = 0.020 so thickness (cm) = 0.0020, mass per unit area =0.357 g/cc x 0.0020 cm x 10000cm2/1m2 = 7.14 gsm) for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the porous member of Hobson to incorporate the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm as taught by Bacino for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).

Regarding claim 12, Hob discloses wherein the porous membrane maintains a substantially stable mean flow pore size (the pore size is maintained substantially stable during the second pressure because the pores are already formed and do not substantially change. Furthermore claim do not recite when the substantially stable mean flow pore size is needed therefore, claim could be reasonably broadly construed to include anytime during which substantially stable mean flow pore size is obtained). 

s 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobson (WO 2008/021020) in view of Reed et al. (US 6,197,013 B1).
Regarding claims 6 and 8, Hobson discloses a balloon (page 1, lines 7-10) comprising a porous membrane (figure 1B, page 4, lines 11-26) having an outer surface (outer surface of membrane) and configured to inflate to a nominal size in response to introduction of a fluid at a first pressure (page 9, lines 14-16, first pressure being pressure less than or equal to 10 p.s.i.), 
wherein the fluid beings to substantially perfuse through the membrane (page 9, lines 17-21) above a second pressure (pressure equal to 10 p.s.i.), the second pressure (pressure equal to 10 p.s.i.) being at least equal to or greater than the first pressure (pressure less than or equal to 10 p.s.i.). Hobson is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the balloon begins to perfuse, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the balloon begins to perfuse, the fourth pressure being within 10% of the second pressure is an intended use. The balloon of Hobson is capable to cease perfusion when the second pressure is reduced to a third pressure (which could be pressure less than 10 p.s.i. at which balloon does not perfuse fluid or pressure inside the balloon when no fluid is present in the balloon and since no fluid is present inside the balloon, the balloon would cease the perfusion), the balloon configured to reinflate to a fourth pressure (which could be a pressure equal to the second pressure) following reduction to the third pressure at which the balloon begins to perfuse, the fourth pressure will be within 10% of the second pressure.
p value is defined by a height defined between a highest peak and a mean plane of the textured network.
However, Reed teaches a design of a balloon catheter comprising a textured network (figure 7) disposed on at least a portion of the outer surface of the balloon (column 6, lines 38-41) and comprising a plurality of voids 2 wherein the textured network comprises an Sp value between 35 µm and 300 µm (column 2, lines 28-30), wherein the Sp value is defined by a height defined between a highest peak and a mean plane of the textured network (it is well known in the art how Sp value is measured in textured network) for the purpose of penetrating through plaque and efficiently transport the drug to the vessel (column 2, lines 23-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the outer surface of the porous membrane of Hobson to incorporate a textured network disposed on at least a portion of the outer surface of the porous membrane and comprising a plurality of voids wherein the portion of the outer surface of the porous membrane comprises an Sp value of between 35 µm and 300 µm, wherein the Sp value is defined by a height defined between a highest peak and a mean plane of the textured network as taught by Reed for the purpose of penetrating through plaque and efficiently transport the drug to the vessel (column 2, lines 23-25).

Regarding claim 7, Hobson is silent regarding wherein the textured network is a coherent irregular network of thermoplastic elements.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the porous membrane of Hobson to incorporate wherein the textured network is a coherent irregular network of thermoplastic elements as taught by Reed for the purpose of using a polymer that are biodegradable thereby allowing the textured network to dissolve if left inside the patient’s body (column 11, lines 40-52).

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates (US 2010/0010470 A1) in view of Bacino et al. (US 7,306,729).
Regarding claim 1, Bates discloses a balloon 30 (figures 2A-2C) comprising: 
a porous membrane 33 (paragraph 0063, lines 4-7) configured to expand to an expanded state (paragraph 0055, lines 8-11, state when balloon is expanded enough to dilate the vessel) in response to introduction of a fluid at a first pressure (paragraph 0055, lines 8-11, “first, lower pressure”, paragraph 0070, pressure at time “T1” in figure 3), wherein the fluid begins to perfuse through the porous membrane above a second pressure (paragraph 0055, lines 11-17, pressure greater than predefined threshold pressure, paragraph 0070, “P2”), the second pressure being at least equal to or greater than the first pressure (paragraph 0055, since second pressure is greater than predefined threshold, second pressure will be greater than the first pressure), wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure (figure 3, paragraph 0070, pressure at time “T7”). Bates is silent regarding 
Bates is further silent regarding the porous membrane has a microstructure surface area of at least 15 m2/g or 20 m2/g. 
However Bacino teaches a porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g (column 2, lines 49-54) for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the microstructure of Hobson to incorporate the porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g as taught by Bacino for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).

Regarding claim 9, Bates discloses wherein the porous membrane 33 defines a weeping layer (layer formed by element 33) that is not imbibed or coated with a sealing material (bates do not disclose element 33 being coated or imbibed with sealing material so it is construed that element 33 is not coated or imbibed with sealing material).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6, last paragraph-page 7, fourth paragraph that the Office Action fails to disclose “… the balloon configured to cease perfusion when the second pressure is reduced to a third pressure and to reinflate to a fourth pressure at which the fluid begins to perfuse following reduction to the third pressure, the fourth pressure being within 10% of the second pressure” because Hobson is not capable to teach these limitations as agreed upon during interview held on March 24, 2020. Applicant further argues that on page 9, lines 14-16, Hobson discloses that “when the bladderless balloon is inflated by a fluid, small openings occur in the surface coating” so once the openings are formed within the surface coatings, the selective porosity of Hobson is lost and at any pressure, the fluid will perfuse immediately. 
Examiner respectfully disagrees. As explained in the Interview Summary mailed on 3/27/2020, the claim do not specific any specific value for third pressure. Therefore, the claim could be reasonably broadly construed to be any pressure where no fluid gets perfused through the balloon. Therefore, if no fluid is introduced into the balloon, the balloon will still have a pressure value inside the balloon. This internal pressure could be construed as a third pressure. Due to lack of fluid inside the balloon, no fluid will get perfused. When fluid is introduced again into the balloon at 10 p.s.i pressure, the fluid will get perfused due to pores already present in the balloon. Thus, Hobson discloses each and every limitation of the claimed invention. 
Applicant further argues on pages 8 and 9 regarding claims 1 and 6-8 for the same reasons as argued above for claim 5. Examiner respectfully disagrees for the same reasons as explained above for claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NILAY J SHAH/Primary Examiner, Art Unit 3783